    Case 2:19-cv-00137-LGW-BWC Document 28 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


    FREDDY L. WAMBACH,

                  Plaintiff,                                      CIVIL ACTION NO.: 2:19-cv-137

          v.

    ROBERT HOYT, et al.,

                  Defendants.


                                                ORDER

         This matter is before the Court on Plaintiff’s Motion for an Order. Doc. 27. Plaintiff

explains he never received Defendants’ motion to dismiss and requests the Court order

Defendants to serve him. 1 Id. Upon review, the Court GRANTS Plaintiff’s Motion. The Court

ORDERS Defendants to serve an additional copy of their motion to dismiss on Plaintiff within

seven days of this Order. The Court urges Defendants to act promptly in complying with this

Order. Further, the Court extends Plaintiff’s deadline to respond to Defendants’ motion to

dismiss. Plaintiff must respond to the Defendants’ motion to dismiss on or before March 2,

2021.

         SO ORDERED, this 9th day of February, 2021.




                                          ____________________________________
                                          BENJAMIN W. CHEESBRO
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA

1
        Plaintiff, as a pro se prisoner litigant, would not have access to the Court’s electronic docket.
Instead, Plaintiff likely became aware of Defendants’ motion to dismiss based on the Court’s Order
directing him to respond. Doc. 26.
